Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 rejected under 35 U.S.C. 103 as being unpatentable over Hsia (U.S. Patent Pub. No. 2019/0081176) of record, in view of Tu (U.S. Patent No. 6,294,426) of record
	Regarding Claim 1

Hsia fails to disclose “a bit line contact structure electrically connected to the first strained layer, wherein the bit line contact structure comprises a first contact, a second contact, and a landing pad between the first contact and the second contact; a capacitor contact electrically connected to the second strained layer; and a dielectric is deposited on a top of the gate stack, wherein the landing pad is directly deposited on the dielectric”.
	FIG. 13 of Tu discloses a similar memory structure, comprising a bit line contact structure electrically connected to the first S/D region, wherein the bit line contact structure comprises a first contact (vertical 15), a second contact (27), and a 20landing pad (wide portion of 15) between the first contact and the second contact; a capacitor contact (14) electrically connected to the second S/D region; and a dielectric (8) is deposited on a top of the gate stack, wherein the landing pad is directly deposited on the dielectric. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Hsia, as taught by Tu. The ordinary artisan would have been motivated to modify Hsia in the above manner for the purpose of increasing capacitance for a CUB structure (Col. 1, Lines 40-45 of Tu).

	Regarding Claim 2
	FIG. 1 of Hsia discloses the first strained layer has a lower part below the substrate (100) and an upper part above the substrate, and a sidewall of the lower part of the strained layer has a smoothly curved profile.
	
	Regarding Claim 3
	FIG. 13 of Tu discloses a bit line (28) electrically connected to the first strained layer via the bit line contact structure.
	
	Regarding Claim 5
	FIG. 11 of Tu discloses a capacitor (24) electrically connected to the second strained layer via the capacitor contact (14).
	
	Regarding Claim 6
	FIG. 11 of Tu discloses a 25bottom electrode (20), an upper electrode (22) and a dielectric layer (21) between the 13bottom electrode and the upper electrode.
	
	Regarding Claim 7
	FIG. 1 of Hsia discloses the gate stack comprises a gate (116) and a dielectric layer (114) between the at least one fin and the gate.
	
	Regarding Claim 8

	
	Regarding Claim 9
	FIG. 1 of Hsia discloses the first strained layer (112) includes silicon germanium [0027].
	
	Regarding Claim 10
	FIG. 1 of Hsia discloses the first strained layer (112) includes silicon carbon or silicon phosphate [0027].

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892